SUMMARY ORDER
[REDACTED VERSION]
The United States appeals from what the district court itself characterized as an “illegal sentence.” J.A. 75. The challenged sentence of [redacted] was imposed on defendant Leslie Moore following her guilty plea to conspiracy to traffic in 500 grams or more of cocaine, 28 grams or more of cocaine base, and an unspecified amount of heroin. See 21 U.S.C. §§ 841(a)(1), (b)(1)(B), 846. [redacted] The government urges us to identify procedural error [redacted] and to vacate Moore’s sentence as unreasonable. We apply a deferential abuse-of-discretion standard to reasonableness challenges to sentences, see United States v. Young, 811 F.3d 592, 598 (2d Cir. 2016), which “incorporates de novo review of questions of law” and “clear-error review of questions of fact,” United States v. Legros, 529 F.3d 470, 474 (2d Cir. 2008). We assume the parties’ familiarity with the facts and record of prior proceedings, which we reference only as necessary to explain our decision to vacate and remand.
[redacted]
The district court here concluded that the applicable 60-month mandatory minimum required a Guidelines calculation for Moore that presumed a total offense level of 22 and a criminal history category of III, thereby yielding a sentencing range *642of 51 to 63 months, [redacted] The district court [redacted] and appears to have accepted the government’s assessment [redacted] as evidenced by its repeated reference to [redacted] as the limit of its [redacted] authority. See J.A. 75 [redacted], Despite this acknowledgment [redacted] the district court continued as follows:
That having been said, for the reasons that are articulated by [defense counsel] here and in his sentencing submissions, I impose an illegal sentence [redacted]
[redacted]1
Moore argues that the district court did not, in fact, impose an illegal sentence because its statements manifest [redacted] We do not think the district court’s statements support that conclusion, [redacted] Nevertheless, we cannot completely dismiss the possibility of such adoptions, [redacted] Thus, whether there was actual [redacted] error, or simply ambiguity, we must vacate Moore’s sentence and remand for resentencing.
[redacted]
Accordingly, we VACATE the judgment of the district court, and REMAND for further proceedings consistent with this order.

. [redacted]